Alexander Naveken and Catherine Naveken v. Commissioner.Naveken v. CommissionerDocket No. 41057.United States Tax Court1953 Tax Ct. Memo LEXIS 156; 12 T.C.M. 892; T.C.M. (RIA) 53270; August 7, 19531953 Tax Ct. Memo LEXIS 156">*156  Held: Deductions and rental property expenses determined.  Alfred J. Wentz, Esq., for the petitioners. Joseph F. Rogers, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: The respondent determined a deficiency in income tax against petitioners in the amount of $585.22 for the calendar year 1950. He concedes that the actual deficiency is not to exceed $499.90. The sole question presented is whether the petitioners are entitled to deductions in the amounts stated on their return. The petitioners, Alexander and Catherine Naveken, are husband and wife. They filed their joint income tax return for the year 1950 in which they claimed itemized deductions of $2,030.65 and rental property depreciation and expenses in the amount of $2,020. The respondent disallowed these deductions and expenses. The petitioners' charitable contributions proved for the year 1950 aggregated $150. Sales taxes in the amount of $32.50 were paid by them during the taxable year. Medical expenses in the amount of $325 were also paid during the year. The petitioners proved total itemized deductions of these categories for the year 1950 in the amount of $507.50. 1953 Tax Ct. Memo LEXIS 156">*157  Rental property expenses in the amount of $343.20 for taxes, $60 for water, $45.63 for interest, $30 for electricity, $120 for janitor's services and $200 for other expenses were incurred and paid by the taxpayers during the taxable year. Depreciation on the rental property in question was $320. Petitioners' total rental property expenses and depreciation were $1,118.83 for the year 1950. The stated figures will be used in recomputing the deficiency. Decision will be entered under Rule 50.